Citation Nr: 1229684	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  04-41 883	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a low back disability, specifically, for lumbar spine spondylosis.

2.  Entitlement to service connection for postoperative residuals of a bilateral inguinal hernia repair.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his daughter



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from January 1949 to January 1950 plus reportedly additional service in the reserves until March 1953.

This appeal to the Board of Veterans' Appeals (Board) originated from August and December 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2005, as support for his claims, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  And in October 2007 the Board issued a decision denying, among others, his claims for service connection for a low back disability, cervical spine disability, and for residuals of a bilateral inguinal hernia repair.  He appealed the denial of these claims to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2009 order, granting a joint motion, the Court partially vacated the Board's decision with respect to these denials and remanded these claims to the Board for further development and readjudication in compliance with directives specified. 

Upon receiving the case back from the Court, the Board sent the Veteran a letter in February 2009 notifying him that the VLJ who had conducted the November 2005 hearing had since retired and, therefore, would not participate in the final determination of this appeal.  See 38 C.F.R. § 20.707 (2011) ("The Member or Members who conduct the hearing shall participate in making the final determination of the claims[.]")  Consequently, the Veteran was asked whether he wanted another hearing before a VLJ who will ultimately decide this appeal.  The Veteran requested another hearing, so the Board remanded this case in June 2009 to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule the proceeding.  He had the additional hearing in July 2009.  The undersigned VLJ presided.  Following that hearing, the Board held the record open an additional 90 days - so until October 28, 2009 - to allow the Veteran time to obtain and submit additional supporting medical nexus evidence linking his claimed disabilities to his military service.

Upon termination of that grace period to submit this additional evidence, and to comply with the directives of the Court-granted joint motion, the Board remanded this case again in October 2009 to the RO via the AMC for still further development and consideration.

In May 2011, after receiving the case back from remand and advancing this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011), the Board issued a decision granting the claims for service connection for low back and cervical spine disabilities.  The AMC's June 2011 action putting the Board's grants into effect assigned initial 10 percent ratings for these low back and cervical spine disabilities.  In May 2012, in response, the Veteran submitted a timely Notice of Disagreement (NOD) requesting a higher initial rating for his low back disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).  However, as the Board has been in possession of his claims file, the RO has not yet had the opportunity to provide him a Statement of the Case (SOC) concerning this "downstream" claim for a higher initial rating for his low back disability.  So the Board is remanding this claim to the RO via the AMC to provide him this required SOC concerning this claim and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

As for the remaining claim for service connection for postoperative residuals of the bilateral inguinal hernia repair, which the Board instead remanded in May 2011, so did not decide, the Board regrettably has to again remand this claim to the RO via the AMC because there still has not been compliance with the prior remand directives concerning this claim.  See, e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure compliance).



REMAND

As mentioned, the Veteran has submitted a timely NOD to initiate an appeal of the claim for an initial rating higher than 10 percent for his low back disability.  He has not been provided an SOC concerning this claim, however, or given an opportunity in response to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal.  So the Board has to remand this claim rather than merely refer it.  Manlincon, 12 Vet. App. 238 (1999).

As to the claim of entitlement to service connection for postoperative residuals of a bilateral inguinal hernia repair, by way of background, the Veteran is alleging he is entitled to service connection for this disability because he sustained a relevant injury during his military service in a May 1949 "split-rail" accident.  He asserts that he experienced left-side groin pain immediately after that injury and has experienced pain in his entire groin area, so on both sides, i.e., bilaterally, ever since.  He had surgical repair of a bilateral hernia in April 2003.  VA treatment records dated at the time of that surgery indicate he reported a 50-year history of bilateral groin pain, so dating back to his service in the military, which he said had worsened in the past two years.

His service treatment records (STRs) confirm that in May 1949 he was injured, but there is no indication he had specific complaints of groin pain or that there were any abnormal findings referable to his groin.  He maintains that he complained of groin pain at that time and was told that he might have a small tear in his groin.  STRs dated in July 1949, so from just a few months later, indicate he complained of pain in his left scrotum, however, no diagnosis was rendered.  When subsequently examined in December 1949 for separation from service, there again were no abnormal findings recorded regarding his groin, including of any residuals of that injury he had earlier sustained in service.  That active duty service ended a short time later, in January 1950, although he reportedly then had additional service in the reserves until March 1953.

During a VA compensation examination in February 1954, he complained that his crotch hurt when he did a lot of walking.  The diagnosis was subacute left epidydimitis.

In October 2009, in pertinent part, the Board instructed the RO/AMC to schedule an appropriate VA examination to obtain a medical nexus opinion as to the etiology and onset of this claimed disability of postoperative residuals of a bilateral inguinal hernia repair.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2011).

The Veteran had this VA examination in December 2009.  In response to this claim, however, the examiner indicated he could not provide an opinion on etiology without resorting to speculation because there were no STRs providing a diagnosis of a hernia, and since it is common in the general population.  He noted the Veteran's left groin pain in service was diagnosed as related to epidydimitis, which was not related to a hernia, though he ultimately could not provide the requested opinion specifically addressing the Veteran's assertions regarding having experienced groin pain since service.  

In its May 2011 remand, the Board found that opinion not only inadequate, but also noted that it had failed to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The inadequacy of that opinion, in turn, required another remand, as a matter of law, to correct this deficiency.  Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail 

so the Board's evaluation of the claimed disability is a fully informed one and permits the Board to weigh the examiner's opinion against other relevant evidence in the file).

In September 2011, VA obtained another opinion to try and address these shortcomings.  The examiner concluded that the postoperative residuals of the Veteran's bilateral inguinal hernia repair were less likely than not caused by or a result of his active service.  This examiner reasoned that, while the Veteran contended that symptomatic complaints had begun during service, there was no objective evidence in the medical records to support such a contention, apart from a note indicating left groin pain associated with a diagnosis of epidydimitis.  This examiner explained that an inguinal hernia can occur in the absence of any trauma or physical stressors, and that the surgical repair of the Veteran's bilateral hernia took place several decades after the purported injury.  So, according this examiner, there was insufficient evidence to provide a positive nexus opinion.  Unfortunately, however, even that September 2011 VA opinion is insufficient.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 141, at 146-47; Chest, 283 Fed. App. 814; Barr, 21 Vet. App. 303, at 311; and Stefl, 21 Vet. App. 120, at 124.

It appears that examiner has determined that, because the Veteran's STRs do not contain evidence of complaint, treatment, or diagnosis of a hernia, there is insufficient reason to conclude that the disability he is now claiming is related to his service or dates back to the injury in service.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even when not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], such as here since the injury in question is said to have occurred during the Veteran's peacetime rather than wartime service, the Board may use silence in the STRs as contradictory evidence if the STRs are complete or substantially complete in relevant part and the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).

Still, the examiner has not sufficiently considered the Veteran's lay statements as to his groin pain at the time of his May 1949 "split-rail" injury, nor has the examiner considered the Veteran's lay statements of bilateral groin pain ever since that injury in service, i.e., continuity of symptomatology.  If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  But the essence of 38 C.F.R. § 3.303(b) is continuous symptoms since the injury in service, not necessarily continuous treatment for the symptoms.

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of establishing chronicity of disease or injury in service to, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, though, it appears the examiner erroneously concluded or assumed the Veteran's diagnosis of epidydimitis was recorded at the time he complained of left groin pain during service.  In fact, however, he was not diagnosed with an abnormality of the groin during service, in July 1949, and was only diagnosed instead with a cold and complained of left groin pain.  The diagnosis of subacute left epidydimitis was not until the VA compensation examination in February 1954, so not during his service, rather, not until some four years after his active duty service had concluded (ignoring for the moment his reported additional, intervening, service in the reserves that lasted until March 1953).  The Board therefore needs this examiner to consider the correct facts and law in reaching his ultimately medical conclusion regarding the etiology of this claimed disability 

and its purported relationship to the injury in service, including in terms of acknowledging and addressing the Veteran's claim of continuity of symptomatology since the injury in service.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran an SOC addressing his "downstream" claim of entitlement to an initial rating higher than 10 percent for his now service-connected low back disability (lumbar spine spondylosis).  Also advise him and his representative of the amount of time he has to submit a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  If he perfects his appeal by submitting a timely substantive appeal, then return this claim to the Board for further appellate consideration.

2.  If still available, forward the claims file to the examiner who provided the September 2011 opinion regarding the Veteran's claim of entitlement to service connection for postoperative residuals of a bilateral inguinal hernia repair.  Ask this examiner to supplement the record with an addendum to his original opinion.

If, for whatever reason, this examiner is unable or no longer available to comment, then have someone else equally qualified provide this supplemental opinion.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

In particular, the examiner is again asked to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran has postoperative residuals of his bilateral inguinal hernia repair due to disease or injury incurred in or aggravated by his active military service.

To this end, the examiner must specifically comment on the Veteran's assertion that he injured his groin during the May 1949 "split-rail" accident in service, that he has experienced continuous groin pain ever since, and that the extent of his pain is what eventually resulted in him undergoing the hernia repair surgery in April 2003.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

To the extent the Veteran has offered lay statements as to the experiencing of relevant symptoms or other disability while in service, and since, the examiner must remain mindful that the Veteran is competent to allege this since this only requires his personal knowledge, not medical expertise, as it comes to him through his senses.  The examiner therefore must 
specifically address the Veteran's claim that his symptoms date back to his military service, and specifically to the May 1949 "split-rail" injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion). 

The examiner must also consider that the diagnosis of subacute left epidydimitis was not during the Veteran's service, despite him having complained of groin pain during service, instead, was not until his VA compensation examination after service in February 1954.  So this supplemental opinion also must consider the correct facts inasmuch as this serves as the foundation or predicate of the opinion.

That said, however, the Veteran's lay testimony concerning having purportedly experienced continuous symptoms since the injury in service also must be considered in light of the medical and other evidence of record to determine whether his lay testimony regarding this is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings and information obtained from review of the record, if necessary citing to specific evidence in the file.

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3.  Then readjudicate this remaining claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



